Exhibit 32.1 CERTIFICATIONS PURSUANT TO SECTION-OXLEY ACT OF2002 (18 U.S.C. SECTION1350) I, Patrick R. Gruber, Chief Executive Officer of Gevo, Inc. (the "Company"), and I, Mike Willis, Chief Financial Officer of the Company, certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Quarterly Report on Form 10-Q of the Company for the quarter ended September 30, 2015, as amended by this Amendment No. 1 on Form 10-Q/A (the "Report"), fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the period covered by the Report. Date: November 10, 2015 /s/PATRICK R. GRUBER Patrick R. Gruber Chief Executive Officer /s/MIKE WILLIS Mike Willis Chief Financial Officer
